PER CURIAM.
“Under the invited-error doctrine, a party may not make or invite error at trial and then take advantage of the error on appeal.” Czubak v. State, 570 So.2d 925, 928 (Fla. 1990). In the instant case, if any error was committed in honoring the defendant’s demand for speedy trial, the defendant clearly invited the error. Therefore, the defendant can not take advantage on appeal of the situation he created at trial. White v. State, 446 So.2d 1031, 1036 (Fla.1984); McCrae v. State, 395 So.2d 1145 (Fla.1980), cert. denied, 454 U.S. 1041, 102 S.Ct. 583, 70 L.Ed.2d 486 (1981).
Affirmed.